Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered.  The amendments to the claims have been addressed by prior arts Ochs and Adams et al.
Prior art Coeckelbergs has been used to address the limitation as it relates to the use of the valve, e.g. a vacuum system.
Please see the rejection below for further details.
Drawings
The drawings are objected to because there is no numeral for the shaft.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
The disclosure is objected to because of the following informalities:  The shaft does not have a numeral.  Additionally, the control element seems to only include the shaft.  So it appears as though both the shaft and the control element are the same thing, in which case, there is no need to distinguish the two from one another.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "ball-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (USPN 3982558) in view of Adams et al. (US PGPub 20150204456 A1), in further view of Coeckelbergs (US PGPub 20170350397 A1).

    PNG
    media_image1.png
    838
    956
    media_image1.png
    Greyscale

Figure 1 - Ochs Annotated Fig. 3
Regarding Claim 1, Ochs discloses a valve comprising: a housing (A/B) having a flow path extending between an inlet (2) and an outlet for (3) a gas to be conveyed (where the valve controls the flow of a fluid and where gas is a fluid); a valve region 
Adams et al. teaches a control element being acted on by a return force, spring in order to ensure valve closure by urging the valve stem upwards (Para. 63).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control element of Ochs with a return force as taught by Adams et al. in order to ensure valve closure by urging the valve stem upwards.
The Ochs/Adams et al. combination results in spring, 304, of Adams et al. being located on element 20 of Ochs.
The Ochs/Adams et al combination teaches the closure element (Ochs, 24) is movable via the control element (Ochs, 25) against a return force (Adams et al., 304) from the closed position into the open position by the membrane (Ochs, 34-36/ Adams et al., 306) being acted on at the pressure side (Ochs, 9), the closure element being movable back into the closed position and held in the closed position by the return force when an applied force on the membrane is removed (Adams et al., Para. 6, where the valve can be either normally open or closed); and wherein the housing wall (Ochs, 6) supports a first end of the shaft (Ochs, 25) within the control space and a bearing (Ochs, 28) supports and guides an opposing end of the shaft proximate the outlet.  
Coeckelbergs discloses a vacuum safety valve (4) for a vacuum pump (1). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to utilize the Ochs/Adams et al. valve with a system as described in Coeckelbergs to illustrate an additional use for the valve.
Regarding Claim 2, the Ochs/Adams et al./ Coeckelbergs combination teaches the pressure at the pressure side (Ochs, 9) in the control space is higher in the open position than in the closed position (Adams et al., Para. 6, where the valve can be either normally open or closed which is based upon the pressure and the location of the return force).  
Regarding Claim 3
Regarding Claim 6, the Ochs/Adams et al./ Coeckelbergs combination teaches the control element (Ochs, 25) extends in a straight line between the control space and the valve region (Ochs Annotated Fig. 3).  
Regarding Claim 7, the Ochs/Adams et al./ Coeckelbergs combination teaches the control element (Ochs, 25) has a head part (Adams et al., 202) directly cooperating with the membrane (Ochs, 34-36/ Adams et al., 306) which is positioned proximate a first end of the housing (Ochs, A/B) and is connected to the closure element positioned proximate a second end of the housing (Ochs, Fig. 3).  
Regarding Claim 8, the Ochs/Adams et al./ Coeckelbergs combination teaches the control element is formed in one piece with the closure element (Ochs, Fig. 3).  
Regarding Claim 9, the Ochs/Adams et al./ Coeckelbergs combination teaches the head part (Adams et al., 202) is configured in a ball-like form and the membrane (Ochs, 34-36/ Adams et al., 306) at least partly engages around the head part (Adams et al., Fig. 1).  
Regarding Claim 10, the Ochs/Adams et al./ Coeckelbergs combination teaches the head part (Adams et al., 202) is of hat shape and a return element is partly arranged in the head part (Adams et al., Fig. 1).  
Regarding Claim 11, the Ochs/Adams et al./ Coeckelbergs combination teaches a return element comprises at least one spring element (Adams et al., 304).  
Regarding Claim 12
Regarding Claim 13, Ochs discloses the flow path (Ochs Annotated Fig. 3) is formed by a flow passage extending between the inlet (2) and the outlet (3), but does not teach the inlet and the outlet not being disposed on a straight line extending through the flow passage.  
It would have been obvious to one having ordinary skill in the art before the time of filing to locate the inlet and the outlet according to design needs, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Regarding Claim 14, Ochs discloses the flow passage (Ochs Annotated Fig. 3) has at least two passage sections having non-coinciding longitudinal axes (Ochs Annotated Fig. 3, where the portion of the flow passage in which fluid flows through the seat is perpendicular to the inlet).  
Regarding Claim 15, Ochs discloses the passage sections are each provided in the form of a bore formed in the housing (Fig. 3).  
Regarding Claim 16, Ochs discloses the bores each start from an outer side of the housing and with the one bore forming the inlet and the other bore forming the outlet (Fig. 3).  
Regarding Claim 17, the Ochs discloses the valve region is disposed at a transition between two sections of the flow path having flow cross-sections, but does not disclose the flow path having flow cross-sections of different sizes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to size the flow cross-sections according to the design of the system. Please note that in the instant application, pages 6 through 7, lines 28-30 
Regarding Claim 21, the Ochs/Adams et al./ Coeckelbergs combination teaches the bearing (Ochs, 28) is a disc-shaped bearing having a central opening for receiving the distal end of the shaft (Ochs, 25).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochs (USPN 3982558) in view of Adams et al. (US PGPub 20150204456 A1), in further view of Coeckelbergs (US PGPub 20170350397 A1), in further view of Pedersen et al. (USPN 4527620).
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claim is recited in Claim 1, with the exception of “and wherein the valve inlet is associated with the vacuum chamber and the valve outlet is associated with the vacuum pump”.
Coeckelbergs discloses the valve outlet is associated with the vacuum pump (1).  
Pedersen et al. teaches the valve inlet is associated with the vacuum chamber (24) in order to set or maintain the pressure in the chamber (Col. 4, Lines 8-21).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the valve of the Ochs/Adams et al./ Coeckelbergs combination with a vacuum chamber as taught by Pedersen et al. in order to set or maintain the pressure in the chamber.
Regarding Claim 19, the Ochs/Adams et al./ Coeckelbergs/Pedersen et al. combination teaches the pressure side of the control space (Ochs, 6/7) is connected to 
Regarding Claim 20, the Ochs/Adams et al./ Coeckelbergs/Pedersen et al. combination does not explicitly teach an external configuration having a vacuum safety valve arranged outside the vacuum pump is provided or an internal configuration is provided in which the vacuum safety valve or a housing of the vacuum safety valve is arranged within a vacuum pump housing of the vacuum 5pump or forms a part of the vacuum pump housing or is at least partly formed by the vacuum pump housing; and/or wherein the housing of the vacuum safety valve can be used both in an external configuration and in an internal configuration, with at least one housing opening associated with the control space or with the flow path 10being formed in the external configuration by an end element which in the internal configuration is remote and is releasably connected to the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the valve according to user need, since it has been held . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753